Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 10, 2022 has been entered. Claims 1-3 have been cancelled. Claims 4-6 are new and are pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed December 13, 2021. Applicant’s amendments to the Drawings have not overcome each and every objection set forth in the Non-Final Office Action mailed December 13, 2021. Additionally, Applicant’s amendments to the Claims have not overcome each and every 112(a) and 112(b) rejections set forth in the Non-Final Office Action mailed December 13, 2021.

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Applicant states, “It is noted that reacher tools are known in the art as they are on sale under that name in various stores, Reacher tools contain gripping arms for holding onto an object to enable reaching otherwise inaccessible areas”. Examiner maintains that “reacher tools” are not known in the art because a search in the field of endeavor did not result in finding such a tool that is well-known in the art; what is well-known in the art depends on the field of endeavor. Additionally, Applicant did not provide any evidence, such as a website link or a prior art, to prove the claim that reacher tools are known in the art. Therefore, examiner maintains the 112(a) and 112(b) rejections regarding the reacher tool.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. This specifically refers to the following cited patents: CN 101142063 B, US 5726884 A, US 9672728 B2, DE 10000287 B4, and EP 1544535 B1.
Applicant also needs to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  This specifically refers to the following cited foreign patents: CN 101142063 B, DE 10000287 B4, and EP 1544535 B1.

Drawings
The drawings are objected to because claim 6 and in paragraph 0032, line 5, a “reacher tool” is mentioned but is not shown in any of the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims duplicate 3, 4, 5 have been renumbered as 4, 5, 6, respectively. Claim 5 (previously claim 4) is interpreted to depend from claim 4 (previously duplicate claim 3).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “gripping arms of a reaching tool” in lines 1-2. The specification and the drawings fail to disclose any sufficient written description of the tool and how it is used. Additionally, a search for “gripper/gripping tool” and “reacher/reaching tool” in the field of endeavor did not result in finding such a tool that is well-known in the art. For the purposes of this prosecution, examiner interprets a reachers tool as any handheld mechanical tool used to increase the range of a person’s reach when reaching for objects.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 lacks enablement for the words “gripping arms of a reaching tool”. The features broadly claim the invention with no additional structure recited. A review of prior art by performing a search in the field of endeavor did not result in finding such a tool; a reaching tool is not a known term of this art. There is also no adequate direction in the description by the inventor as to how to make or use the reachtool. Additionally, undue experimentation is needed by one of ordinary skill in the art in order to make such a tool.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “gripping arms of a reaching tool” in lines 1-2 “Gripping arms” is not supported by the original disclosure. The original specification only mentions “a reacher tool prong” in para. 0030, line 2.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, it is recited in lines 1-6, “A device for indicating a potential hazard comprising: a flexible band configured for coiling around an object, wherein the coiling is accomplished by holding a bottom side of the band and tapping the band onto the object, the tapping causing the band to wrap around the object in consecutive motion creating a three-fold wrap” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of an “a device” that is intended "for coiling around an object” or the more narrow in scope combination of a “device” with the “object”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicant seek protection for the “device” whether "the object” is present or not. Applicant should either amend the preamble to clearly indicate that the full combination of the “a device” with “an object” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “object” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicant appears to be seeking Patent protection for the “device” alone as indicated by the preamble of “A device for indicating a potential hazard” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “a device” and any recitation drawn to some “object” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 5-6 are indefinite by virtue of their dependency on claim 4.
The terms “flexible” in claims 4 and 5 are relative terms which render the claims indefinite. “Flexible” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it. Fredman v. Harris Hub Co. Inc. (DC NIII) 163 USPQ 397. Examiner suggests adding comparison between the claimed elements to define the flexibility of the sheet.
Claim 6 recites the limitation “gripping arms of a reaching tool” in lines 1-2. The specification and drawings fail to provide adequate description of this tool. A search for “gripper/gripping unit” or “reacher/reaching tool” in the field of endeavor did not result in finding such a tool that is well-known in the art. One of ordinary skill in the art is left to guess as to what this tool could be. Therefore, the scope of the claimed invention is indefinite.
Claim 6 recites the limitation “wherein the bottom side of the band is held by gripping arms of a reaching tool if the object is not easily accessible”. The portion of the claim that states “if the object is not easily accessible” is a conditional limitation, i.e. this limitation is dependent on how and where the device is used. Therefore, examiner interprets this as a functional limitation, i.e. if the device is not easily accessible then it requires a reaching tool but if the device is easily accessible then it does not require a reaching tool.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kemery et al. (US 20060076376 A1), hereinafter Kemery.
Claim 4 (as best understood), Kemery teaches a device for indicating a potential hazard (Fig. 1-5 show a device for indicating a potential hazard) comprising:
a flexible band (ref. 10) configured for coiling around an object (Fig. 1 shows the device coiled around an object 11), wherein the coiling is accomplished by holding a bottom side of the band and tapping the band onto the object (The device of Kemery coils around object 11 by the tapping the band 10 onto the object 11; para. 0018, lines 1-13), the tapping causing the band to wrap around the object in consecutive motion creating a three-fold wrap (Fig. 1 shows the band 10 wrapped around the object 11. The three-fold wrap of the band depends on the diameter of the object. With a smaller object, the band of Kemery is capable of creating a three-fold wrap); and
a sign indicating a hazard attached to the band (Fig. 1-2A show a sign 12, 14, 20 indicating a hazard; para. 0001, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kemery et al. (US 20060076376 A1), hereinafter Kemery, in view of Barton et al. (US 20190365003 A1), hereinafter Barton.
Claim 5 (as best understood), Kemery fails to explicitly disclose that the band is layered flexible steel. However, Barton teaches a device wherein a length of the band is about 5.5 inches (Para. 0035, lines 1-2, discloses “The overall length of apparatus 10 is preferably around 10 to 30 cm [3.94-11.81 inches] in length, depending on the desired use.) and the material of construction of said band is layered flexible steel (Para. 0033, lines 12-15, discloses “Band 12 is preferably one or more layers of bistable spring strips or bands made of metal (preferably stainless steel) or other resilient flexible material, similar to a “slap bracelet.”).
Kemery and Barton are both considered analogous to the claimed invention because they are in the same field of endeavor or similar problem solving area, i.e. flexible bands made of bistable material that is changeable between a substantially flat orientation to a substantially coiled orientation. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemery to incorporate the teachings of Barton to make the band 5.5 inches so it can wrap around objects of different sizes. Additionally, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kemery to incorporate the teachings of Barton to make the band out of layered flexible steel because the layers provide rigidity to band in the flat orientation while the flexible steel allows the band to coil around the object.
Claim 6, Kemery teaches wherein the bottom side of the band is capable of being held by gripping arms of a reaching tool if the object is not easily accessible (Fig. 1 shows the device is easily accessible so it does not need a reaching tool. However, if Kemery’s device were not easily accessible, then a reaching tool can be used to grip the bottom of the band to remove it.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward (US 20140254142 A1) discloses a wearable, flexible bistable device that allows stowing, deploying, and restowing of indicia.
An (CN 202302948 U) discloses a flexible bistable device having a decorative or warning indicia and a light transmitting element that provides high visibility to someone wearing the device. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631